Citation Nr: 1512920	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right shin condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a right knee condition and a right shin condition.

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he incurred a right shin and knee condition in service, although it is unclear whether he has a current diagnosis for these conditions. 

The Veteran submitted medical evidence dated April 2012 from a Dr. G.G.R. of OrthoKC.  The clinician stated that the Veteran's diagnosis was bilateral knee pain, although he could not rule out degenerative meniscus tears.  The clinician noted that he was going to get an MRI scan of both of the Veteran's knees.  In October 2012, the Veteran was seen at the VA medical center (VAMC), where he stated that he underwent the MRI, although the results were unknown.  There is no indication that the RO subsequently made a request for these records, and they are not currently associated with the claims file.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

Accordingly, the case is REMANDED for the following actions:
1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records and any updated VAMC treatment records pertaining to the Veteran's claimed right knee and right shin conditions not currently of record, specifically to include the Veteran's bilateral knee MRI by Dr. G.G.R. of OrthoKC.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




